OPINION

Per Curiam:

Appellant’s sole contention in this appeal suggests we should reverse a judgment of conviction and sentence because the trial judge refused to give a requested jury instruction which did not accurately state the applicable law.
*520He has cited no relevant authority in support of the contention; and, in fact the law is otherwise. See Harris v. State, 83 Nev. 404, 407, 432 P.2d 929, 931 (1967), where we said: “. . . [Requested instructions must properly state the law. The appellant can claim no right to have requested instructions given when they do not correctly state the law. Without such right a refusal is not error.” See also, State v. Sheeley, 63 Nev. 88, 162 P.2d 96 (1945).
Affirmed.